Case 0:19-cv-60716-RAR Document 92 Entered on FLSD Docket 04/02/2020 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                                                          Case No.: 0:19-CV-60716-RAR
  BERNARD FERNANDO TATEM
                                         Plaintiff,
  vs.

  The City of Hollywood; The Hollywood Police
  Department; Jennifer Garcia (official and personal
  capacity as a police officer for the Hollywood Police
  Department); and Kyle Karl (official and personal
  capacity as a police officer for the Hollywood Police
  Department)
                                             Defendant
                                                      /



                                  STIPULATION OF DISMISSAL

          All parties hereby stipulate to and in turn Plaintiff files this voluntary dismissal of the

  action with prejudice, with each side to bear its own costs and fees. This stipulation of dismissal

  is in accordance with Fed. R. Civ. P. 41(a)(1)(A)(ii), and all attorneys for the respective partied

  have signed to its effect.


  Dated: April 1, 2020


  s/ Rogell Xavier Levers
  ROGELL XAVIER LEVERS
  The Levers Law Firm
  2930 Okeechobee Blvd, Ste 210
  West Palm Beach, FL 33409
  (561) 721-6200
  Fax: (561) 721-6202
  Email: rxl@leverslaw.com
  FL Bar 069546
  Attorney for Plaintiff
Case 0:19-cv-60716-RAR Document 92 Entered on FLSD Docket 04/02/2020 Page 2 of 2




  s// John Charles Wein
  John Charles Wien
  City of Hollywood
  2600 Hollywood Blvd.
  Suite 407
  Hollywood, FL 33022
  (954) 921-3435
  jwien@hollywoodfl.org.
  Counsel for City of Hollywood


  s// Tamatha Suzanne Alvarez
  Tamatha Suzanne Alvarez
  Martin, Lister & Alvarez
  1655 N. Commerce Pkwy , Ste 102
  Weston, FL 33326
  954-659-9322 ; 954-659-9909 (fax)
  tsalaw@hotmail.com
  Counsel for Jenifer Garcia and Kyle Karl




                                  CERTIFICATE OF SERVICE

         I hereby certify that on March 26, 2020, I filed the foregoing document with the Clerk of

  the Court through the Court’s ECF system. I also certify that the foregoing document is being

  served this day on all counsels of record via transmission of Notices of Electronic Filing

  generated by CM/ECF.

                                                       s/ Rogell Xavier Levers
                                                       ROGELL XAVIER LEVERS
                                                       Levers & Jackson Law Firm
                                                       2930 Okeechobee Blvd, Ste 210
                                                       West Palm Beach, FL 33409
                                                       (561) 721-6200
                                                       Fax: (561) 721-6202
                                                       Email: rxl@leverslaw.com
